 Case 15-11083-1-rel       Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                 Desc
                              Main Document    Page 1 of 14
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

In re: Laurie A. Todd,                                               Case No. 15-11083
                                                                     Chapter 7
                        Debtor.
____________________________________


APPEARANCES:

Laurie A. Todd, Pro Se
Debtor
7838 Mimosa Drive
Port Richey, FL 34668

The Dribusch Law Firm                                                Christian H. Dribusch, Esq.
Attorneys for the Chapter 7 Trustee
1001 Glaz Street
East Greenbush, NY 12061

Nolan Heller Kauffman LLP                                            Francis J. Brennan, Esq.
Former Attorneys for Laurie A. Todd
80 State Street, 11th Floor
Albany, NY 12207

McElroy, Deutsch, Mulvaney & Carpenter, LLP                          Kevin S. Brotspies, Esq.
Attorneys for Endurance American Insurance Company
88 Pine Street, 24th Floor
New York, NY 10005

Robert E. Littlefield, Jr., United States Bankruptcy Judge

                         MEMORANDUM-DECISION AND ORDER

       Currently before the Court is the Chapter 7 Trustee’s (“Trustee”) objection to Laurie

Todd’s (“Debtor”) exemptions claimed under Florida law pursuant to 11 U.S.C. § 522(b)(3)(A).

The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(a), (b)(1), and (b)(2).

                     BACKGROUND AND PROCEDURAL HISTORY

       The Debtor commenced a chapter 11 case on May 20, 2015 (“Petition Date”) by filing a

voluntary bankruptcy petition (“Petition”). The Petition indicates the Debtor resided at 341

Miller Road, Hudson, New York 12534 (“Hudson Property”) on the Petition Date. In addition to

                                                 1
    Case 15-11083-1-rel         Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                           Desc
                                   Main Document    Page 2 of 14
the Hudson Property, Schedule A/B states that Debtor owns a single-family home located at

7838 Mimosa Drive, Port Richey, Florida 34668 (“Mimosa Drive”). Initially, the Debtor

claimed New York law exemptions on Schedule C pursuant to 11 U.S.C. § 522(b)(3)(A).

Relevant to this matter, the Debtor claimed the Hudson Property exempt as her homestead and

claimed an inherited IRA worth roughly $800,000 as wholly exempt pursuant to New York Civil

Practice Law and Rules (“C.P.L.R.”) § 5205(c)(1), (2), and/or (5).

        Endurance American Insurance Company (“Endurance”), objected to the Debtor’s

exemption of the inherited IRA. The Debtor submitted an affidavit opposing the objections that

states the Hudson Property is her home and principal residence. (Trustee Ex. 2, ECF No. 17.)

After multiple failed mediation attempts seeking a global resolution of all issues - of which the

inherited IRA exemption was a component - among the Debtor, her creditors, and other parties in

interest and several rounds of briefing, the Court entered a Memorandum-Decision and Order on

March 23, 2018, finding that the inherited IRA was not exempt under New York law. In re

Todd, 585 B.R. 297 (Bankr. N.D.N.Y. 2018). The Debtor appealed to the District Court, and

while the matter was being briefed before the Honorable Mae A. D’Agostino, the Debtor

amended her Schedule C to claim exemptions under Florida law instead of New York law.

There is no dispute that inherited IRAs are completely exempt pursuant to Florida law. See Fla.

Stat. § 222.21.

        On August 20, 2018, after an evidentiary hearing on the Court’s Order to Show Cause for

Contempt, and on oral motion of the United States Trustee, the Court converted the Debtor’s

case to chapter 7 for cause because the Debtor transferred approximately $632,000 out of the

bankruptcy estate from June 4, 2018 to August 7, 2018 without court approval and in direct

violation of a restraining order.1 Of the $632,000 that the Debtor dissipated, the Debtor


1
  The Court denied the Debtor’s discharge pursuant to 11 U.S.C. § 727(a)(6)(A) based on her violation of the
restraining order. (Adv. Pro. 18-90040, ECF No. 17.)
                                                         2
 Case 15-11083-1-rel            Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                            Desc
                                   Main Document    Page 3 of 14
withdrew $300,000 from the inherited IRA that was the subject of the pending appeal before

District Judge D’Agostino. On January 17, 2019, Judge D’Agostino entered a Memorandum-

Decision and Order affirming this Court’s decision that the inherited IRA is not exempt under

New York law. Todd v. Endurance Am. Ins. Co., 596 B.R. 79 (N.D.N.Y. 2019). On February

11, 2019, the Trustee objected to the Debtor’s amended Florida exemptions on the basis that the

Debtor could only claim exemptions under New York law or federal law pursuant to Section

522(b)(3)(A). Endurance filed papers supporting the Trustee’s objection2 and the Debtor filed

opposition arguing that she was domiciled in Florida sufficiently ahead of her bankruptcy filing

to allow her to claim Florida exemptions. On March 19, 2019, the Court held an evidentiary

hearing on the issue of domicile at which only the Debtor testified. At the hearing, the parties

agreed that the Debtor was domiciled in New York prior to purchasing Mimosa Drive and that

the specific issue to be determined by the Court was when, if ever, the Debtor changed her

domicile to Florida prior to her bankruptcy case.

         The Court issued a post-trial briefing order requiring simultaneous submissions on May

3, 2019, and replies, if any, on or before May 10, 2019. On April 18, 2019, the Debtor filed a

letter with the Court which included voluminous communications between herself and her

counsel, Mr. Brennan. (ECF No. 412.) On April 24, 2019, Debtor’s counsel filed a motion to

withdraw as counsel for the Debtor, and, after a hearing on May 1, 2019, the Court granted Mr.

Brennan’s motion and suspended the briefing schedule. On May 6, 2019, the Court issued an

Amended Briefing Order. On May 15, 2019, the Debtor filed a form changing her address to




2
  Endurance claims its supporting papers constitute its own objection to exemption. Procedurally, Endurance’s
submission does not constitute its own objection to exemption. However, as the largest creditor in this case,
Endurance has a considerable interest in the Trustee’s objection and the Debtor did not object to Endurance’s filings
or its participation at the evidentiary hearing.
                                                          3
    Case 15-11083-1-rel         Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                          Desc
                                   Main Document    Page 4 of 14
Mimosa Drive.3 (ECF No. 432.) The Trustee, Endurance, and the Debtor, pro se, filed briefs,

and the Court took the matter under advisement on June 14, 2019.

                                           FINDINGS OF FACT

        Based on the evidence in the record and the Debtor’s testimony, the Court makes the

following findings of fact:

                                                   Early life

     1. The Debtor was born and raised in New York. (Tr. 83:9-13.)

     2. The Debtor went to school in New York. (Tr. 83:14-15.)

     3. The Debtor was married and raised her children in New York. (Tr. 83:16-17, 22-23.)

     4. The Debtor spent her career working in New York. (Tr. 83:23-84:2.)

                                                    Property

     5. The Debtor jointly owns the Hudson Property with her husband. (Tr. 104:7-13; Schedule

        A/B.)

     6. The Debtor values the Hudson Property at $359,000. (Schedule A/B, ECF No. 1.)

     7. The Debtor purchased Mimosa Drive in February 2011 and she owns it individually. (Tr.

        2:19-3:6.)

     8. The Debtor values Mimosa Drive at $60,000. (Schedule A/B, ECF No. 1.)

     9. Prior to purchasing Mimosa Drive, the Debtor only resided in New York at the Hudson

        Property. (Tr. 4:2-4.)

                                                     Family

     10. The Debtor’s husband lives in New York. (Tr. 85:13-15.)

     11. The Debtor’s eldest child, sisters, brother, nieces, and nephews live in New York. (Tr.

        84:12-14, 85:6-12.)


3
 Until then, her address on the public docket in her case was still the Hudson Property, c/o Michael Todd. (ECF
No. 361.)
                                                        4
Case 15-11083-1-rel     Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                 Desc
                           Main Document    Page 5 of 14
               Voting, taxes, driver’s license, and motor vehicle registration

 12. The Debtor voted in New York in 2012, 2015, 2016, and 2017. (Tr. 99:2-12.)

 13. The Debtor did not register to vote in Florida until December 2017. (Tr. 99:13-18.)

 14. As of the trial on March 19, 2019, the Debtor still had not voted in Florida. (Tr. 99:21-

    23.)

 15. The Debtor filed tax returns in New York for tax years 2012, 2013, and 2014 with the

    assistance of an accountant located in New York City. (Tr. 105:7-19, 106:24-107:2.)

 16. The Debtor had a New York driver’s license until June 2018 when she acquired a Florida

    driver’s license. (Tr. 97:11-98:4.)

 17. From 2011 and on, the Debtor owned, registered, insured, and operated a car in New

    York State. (Tr. 92:20-93:9.)

                          Banking and Professional Relationships

 18. Debtor has a bank account in New York with Key Bank. (Sec. 341 Tr. at 45:24-46:3.)

 19. In 2011, the Debtor opened a bank account in Florida with Wells Fargo. (Tr. 5:15-23.)

 20. The Debtor’s investment advisor in 2012, 2013, and 2014 was located in New York. (Tr.

    105:20-106:19; Sec. 341 Tr. 70:3-9.)

 21. The Debtor had insurance policies in New York and Florida before the Petition Date.

    ((Tr. 94:22-25, 21:15-18, 37:24-38:16.)

 22. The Debtor has a doctor in New York. (Tr. 82:11-15.)

 23. The Debtor had the following contact with medical professionals in Florida:

        a. Visits to the veterinarian for the Debtor’s dogs. (Tr. 6:21-7:3.)

        b. Medical care in February 2013 for vertigo. (Tr. 57:9-58:6.)

        c. Several routine visits to the Dentist from 2012 to 2015. (Tr. 78:11-23.)

        d. Visits to an Oncologist once a year in 2011 and 2012. (Tr. 81:21-82:8.)



                                              5
    Case 15-11083-1-rel              Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                                   Desc
                                        Main Document    Page 6 of 14
                                                 Presence within Florida

       24. The Debtor filed a declaration of domicile in Florida in 2019. (Tr. 79:3-9, Debtor’s Trial

            Ex. 135.)

       25. The Debtor spent time living in both New York and Florida since purchasing Mimosa

            Drive.

                                                      ARGUMENTS

            The Trustee and Endurance argue that the Debtor fails to establish a change of domicile

from New York to Florida prior to the Petition Date. The Trustee and Endurance assert that the

Debtor established, at most, that she had contacts with Florida that are consistent with the

contacts she had with New York during the same time period. Further, they claim that the

contacts with New York are more significant (family, voting, filing taxes, etc.) and support a

finding that it was the Debtor’s intent to remain in New York at all times up to the Petition Date.

Additionally, Endurance asserts that the Debtor should be denied the ability to amend her

exemptions due to the Debtor’s bad faith conduct in this case. The Debtor responds that she

established her change in domicile through her purchase of Mimosa Drive, her presence in

Florida, and maintenance of professional, banking, and insurance relationships. Further, the

Debtor claims Endurance’s bad faith argument is contrary to the Supreme Court’s holding in

Law v. Siegel.

                                                      DISCUSSION

       I.       11 U.S.C. § 522(b)(3)(A)

            Pursuant 11 U.S.C. § 522(b)(3)(A), 4 a debtor may exempt property under “State or local

law that is applicable on the date of the filing of the petition . . . .” To discourage debtors from


4
    Pursuant 11 U.S.C. § 522(b)(3)(A), a debtor may exempt
           any property that is exempt under . . . State or local law that is applicable on the date of the filing of
           the petition to the place in which the debtor’s domicile has been located for the 730 days
           immediately preceding the date of the filing of the petition or if the debtor’s domicile has not been
           located in a single State for such 730-day period, the place in which the debtor’s domicile was
                                                               6
 Case 15-11083-1-rel             Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                             Desc
                                    Main Document    Page 7 of 14
forum shopping for more favorable exemptions and turning non-exempt assets into exempt assets

on the eve of bankruptcy, the debtor’s domicile before bankruptcy determines the applicable

state law. If a debtor is domiciled in one state for two-years immediately preceding the

bankruptcy case, the applicable state law is the law of that state. Id. However, if the debtor’s

domicile changed during this two-year period, “then the applicable state law is that of the state in

which the debtor was domiciled for the 180 days immediately preceding the [two-year] period,

or for the longest portion of that 180-day period.” Shiu Jeng Ku v. Brown (In re Shiu Jeng Ku),

2017 Bankr. LEXIS 1751, at *7–8 (9th Cir. B.A.P. Jun. 21, 2017).

    II.       Objections to Exemptions Based on Domicile

           Pursuant to Federal Rule of Bankruptcy Procedure 4003(b), a party in interest may file an

objection to a debtor’s exemption. The objecting party has the ultimate burden of proving by a

preponderance of the evidence that the exemption is not properly claimed. Fed. R. Bankr. P

4003(c). On the narrow issue of change of domicile, however, the Second Circuit has held that

the party arguing that the domicile changed has the burden of proof by clear and convincing

evidence.5 Palazzo v. Corio, 232 F.3d 38, 42 (2d Cir. 2000); see also Shiu Jeng Ku, 2017 Bankr.

LEXIS 1751, at *7–8. This heavy burden comes from the rule that a person maintains a domicile

until a change of domicile is established. Palazzo, 232 F.3d at 42 (“Domicile is established

initially at birth and is presumed to continue in the same place, absent sufficient evidence of a

change.”).

    III.      The Debtor’s Domicile Did Not Change to Florida

           In this case, the Trustee submitted substantial evidence that the Debtor’s domicile of

origin is New York and that her New York domicile continued until at least the Petition Date. In


        located for 180 days immediately preceding the 730-day period or for a longer portion of such 180-
        day period than in any other place.
5
  The Court is aware that other Circuit Courts of Appeal have ruled that parties seeking to establish a change in
domicile may do so by the lesser preponderance of the evidence standard. See McCann v. George W. Newman
Irrevocable Tr., 458 F.3d 281, 289 (3d Cir. 2006).
                                                          7
 Case 15-11083-1-rel          Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                Desc
                                 Main Document    Page 8 of 14
response, the Debtor does not dispute that she was domiciled in New York in the past but she

argues that her domicile changed to Florida after she acquired Mimosa Drive. (Tr. 86:12-15.)

Since no party argues that the Debtor’s domicile switched more than once, to prevail, the Debtor

must prove by clear and convincing evidence that her domicile changed from New York to

Florida prior to the start of the two-year period. If the Debtor changed her domicile to Florida

during the two-year period, the Debtor may only claim exemptions under New York or federal

law because the Debtor would have been domiciled in New York for the entirety of the 180-day

period.

          Domicile is not defined by the Bankruptcy Code but courts consistently hold that

domicile is to be determined in the same manner as for diversity jurisdiction. Shiu Jeng Ku,

2017 Bankr. LEXIS 1751, at *9–10; In re Felix, 582 B.R. 915, 922 (6th Cir. B.A.P. 2018).

“Domicile is ‘the place where a person has his true fixed home and principal establishment, and

to which, whenever he is absent, he has the intention of returning.’” Palazzo, 232 F.3d at 42.

While a debtor can have multiple residences at the same time, a debtor can only have one

domicile. See id. Courts have explained that “a person may be absent from their domicile for

long periods of time without losing it, so long as a new domicile is not acquired . . . .” Felix, 582

B.R. at 922.

          To establish a change of domicile, “two things are indispensable: First, residence in a

new domicile; and, second, the intention to remain there.” Palazzo, 232 F.3d at 42 (quotations

omitted). With regard to the first element, residency is “the act or fact of living in a given place

for some time.” United States v. Venturella, 391 F.3d120, 125 (2d Cir. 2004); Rosario v. INS,

962 F.2d 220, 224 (2d Cir. 1992) (“Residency means an established abode, for personal or

business reasons, permanent for a time. A resident is so determined from the physical fact of that

person’s living in a particular place.”).



                                                   8
 Case 15-11083-1-rel        Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                 Desc
                               Main Document    Page 9 of 14
       With regard to the intent element, since expressions of intent to remain are self-serving,

the domicile change must be supported by the objective manifestations of the Debtor’s subjective

intent to remain in Florida. See Shiu Jeng Ku, 2017 Bankr. LEXIS 1751, at *10. In determining

a party’s intent, courts consider many factors, including:

                       current residence[;] voting registration[;] driver’s
                       license and automobile registration[;] location of
                       brokerage and bank accounts[;] membership in
                       fraternal organizations, churches, and other
                       associations[;] places of employment or business[;]
                       . . . payment of taxes[;] . . . whether a person owns
                       or rents h[er] place of residence[;] the nature of the
                       residence (i.e., how permanent the living
                       arrangement appears)[;] . . . and the location of a
                       person’s physician, lawyer, accountant, dentist,
                       stockbroker, etc.

New Canaan Capital Mgmt., LLC v. Ozado Partners LLC, 2017 U.S. Dist. LEXIS 44446, at

*11–12 (S.D.N.Y. March 25, 2017). Courts have considered other factors including “the

location of spouse and family” (Felix, 582 B.R. at 922) as well as the difference in size and

nature of residences. See Wilson v. IHC Health Servs., 2013 U.S. Dist. LEXIS 49007 (D. Utah

Apr. 3, 2013).

   A. Residency

       Although somewhat unclear, it appears that the Debtor asserts that her physical presence

in Florida establishes both the residency and intent to remain elements of domicile. By

definition, time spent within a state is more pertinent to residency rather than intent to remain

and domicile. See Reich v. Lopez, 858 F.3d 55, 63 (2d Cir. 2017) (A person may have “more

than one residence in different parts of this country or the world, but a person may have only one

domicile.”). For example, one can primarily live for seven years at a residence away from their

domicile without changing domicile. See Strabala v. Zhang, 318 F.R.D. 81, 107 (N.D. Ill. 2016).

Here, the Debtor submitted a timeline to establish which months she spent in Florida from

February 2011 until she filed in May 2015. (Debtor’s Trial Exs. 1 and 2.)
                                                 9
    Case 15-11083-1-rel            Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02            Desc
                                     Main Document     Page 10 of 14
           The timeline is inaccurate for three reasons. First, the Debtor concedes that she did not

create the timeline. Rather, the Debtor’s son prepared the timeline with her assistance based “on

his recollection through social media and tracking – trying to track me.” (Tr. 130:9-11.)

Notably, her son did not testify at trial and the Court did not have the benefit of his first hand

testimony regarding how he constructed the timeline. Second, the reason why her son prepared

the timeline is, in part, because the Debtor struggles with her memory. (Tr. 121:3-7.) Third,

although the Debtor assisted her son using documentary evidence such as utility bills, airplane

tickets, and receipts from local vendors in the surrounding Port Richey area, the Debtor

acknowledged that the method she used to calculate how many months she resided in Florida is

not entirely accurate.6 (Tr. 120:5-19.)

           For instance, the Debtor heavily relied on monthly utility usage at Mimosa Drive to

determine which months she resided in Florida and which months she resided in New York. (Tr.

18:21-25, 136:19-22.) She testified that based on a usage of 100 Kilowatts or higher that she

was in Florida but if it was lower then she was not. (Tr. 137:24-138:8.) However, on cross

examination, Endurance’s counsel wholly dismantled that method of calculating when she was in

Florida. (Tr. 142:9-144:10.) The Debtor conceded that her timeline states she was in Florida for

January and February 2012 but her own guidelines of utility usage would dictate that no one was

staying at Mimosa Drive for those months. As a result, the Debtor admitted the timeline may not

be accurate. (Tr. 142:9-144:10.) Additionally, the Debtor also admitted that even where utility

usage for a month is at a level consistent with someone being at Mimosa Drive, that does not

mean she was there because numerous other people stayed at Mimosa Drive. (Tr. 139:9-24,

140:5-17.)




6
    The record contains no social media evidence to substantiate the Debtor’s claims.
                                                           10
 Case 15-11083-1-rel        Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                 Desc
                              Main Document     Page 11 of 14
       Furthermore, the Debtor also admits that when her timeline indicates she was in Florida a

particular month, that does not mean she was there the whole month. (Tr. 128:22-129:23.) For

instance, the Debtor claims she was in Florida the entire month of June 2013 but admits that she

flew from Florida back to New York on June 24, 2019 and did not return to Florida that month.

(Tr. 128:22-129:23.) Similarly, the timeline indicates the Debtor was in Florida for December

2012 but she testified that she may have only been there for about half of the month. (Tr.

133:15-136:15.)

       Based on all of the foregoing, it is abundantly clear that the timeline is fraught with errors

and is unreliable. However, the bar for residency is low and the parties do not dispute the fact

that the Debtor purchased Mimosa Drive in 2011 and, although the Debtor spent considerably

less time at Mimosa Drive than she asserts, the Court finds that she spent sufficient time in

Florida to establish and maintain a residence in Florida from 2011 through the Petition Date. See

Venturella, 391 F.3d at 125.

   B. Intention to Remain

       On the issue of intent to remain, the Debtor provided the Court with subjective and

objective evidence. The Debtor’s subjective evidence is limited to scant testimony referring to

Florida as her home and/or stating an intention to remain there. This self-serving testimony

carries little to no weight because the testimony is overwhelmingly contradicted by the record.

See Kubin v. Miller, 801 F. Supp. 1101, 1111 (S.D.N.Y. 1992) (holding that self-serving

testimony is given little weight when it is disputed and conflicts with other evidence).

Shockingly, the Debtor repeatedly contradicted herself at trial and referred to New York and/or

the Hudson Property as “home.” (Tr. 13:7, 13:12, 13:17, 52:8, 54:23-25, 101:5, 124:15, 130:5.)

Additionally, as the Trustee and Endurance lay out in great detail, the Debtor’s bankruptcy

petition, schedules, and other sworn statements in court filings, are riddled with evidence that the



                                                11
 Case 15-11083-1-rel         Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                Desc
                               Main Document     Page 12 of 14
Debtor was domiciled in New York at all times prior to the bankruptcy filing. For these reasons,

the Court does not find the Debtor’s subjective testimony credible or persuasive.

       Moving to the Debtor’s objective evidence, it is similarly unpersuasive and insufficient to

establish intent to remain in Florida. As an initial matter, the Debtor relies on her physical

presence in Florida to also establish an intention to remain there. However, as discussed at

length above, the Debtor’s timeline is unreliable and the Debtor spent far less time in Florida

than she claims. Additionally, the majority of the Debtor’s other objective evidence is not tied to

many of the objective factors used to determine intent to remain. See New Canaan Capital

Mgmt., LLC, 2017 U.S. Dist. LEXIS 44446, *11–12. Instead, the proof largely consists of

receipts from vendors/stores in the area surrounding Port Richey, Florida. At trial, the Debtor

painstakingly testified regarding information readily apparent from each exhibit. For example:

                 Q. And can I draw your attention to what's marked as Exhibit
                 Sixty-eight?

                 A. Yes.

                 Q. And can you tell the Court what that is?

                 A. It's a Home Depot slip and it is for -- oh, some different items
                 that we picked up --.

                 Q. And there appears to be a date on that form?

                 A. There is a date for 4/28/13.

                 Q. Okay. And were you -- and when you say the Home Depot
                 receipt -- does -- in looking at the receipt, can you tell me where?

                 A. It's in Port Richey, Florida.

                 Q. And were you present when that was --?

                 A. I was.

(Tr. 55:2-15.)




                                                    12
 Case 15-11083-1-rel         Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                    Desc
                               Main Document     Page 13 of 14
          The Debtor’s testimony regarding that receipt ended with that answer and continued with

similar questioning regarding the next receipt. This testimony, together with similar testimony

elicited throughout the bulk of the trial, provides little to no context for the receipts that

objectively supports an intent to remain in Florida. Receipts from Home Depot, without a

narrative supporting the Debtor’s intent to remain in Florida, are equally consistent with

maintaining a residence or vacation home. For example, the Debtor could have testified in great

detail about each purchase, the need for it, and its role in establishing a new permanent home in

Florida. Instead, the Debtor stuck to the four corners of the receipts.

          The Debtor’s remaining objective evidence is more relevant and consists of testimony

regarding maintaining relationships with doctors, banking institutions, and insurance companies.

However, the evidence is also not convincing because the Debtor maintained similar

relationships in New York during the relevant time period. When considered with the fact that

she voted in New York between 2012 and 2017 (Tr. 99:2-12), filed New York state tax returns in

2012, 2013, and 2014 (Tr. 105:7-19), had a New York Driver’s License until 2018 (Tr. 97:11-

98:4), and that the majority of her family-including her husband-live in New York (Tr. 85:6-14),

the objective evidence falls far short of establishing a change of domicile by even the lesser

preponderance of the evidence standard.

          For all of the foregoing reasons, the Debtor did not meet her burden and the Court

concludes that the Debtor did not change her domicile from New York to Florida prior to the

Petition Date under either a preponderance of the evidence or a clear and convincing evidence

standard.

    IV.      Bad Faith is not a Basis to Object to the Debtor’s Exemption

          Endurance argues that the amended exemptions should be disallowed because the Debtor

has taken them in bad faith. Endurance stresses that the Debtor only amended her exemptions

after the Court ruled the inherited IRA is not exempt under New York law and after she had
                                                   13
 Case 15-11083-1-rel       Doc 460 Filed 12/23/19 Entered 12/23/19 15:58:02                 Desc
                             Main Document     Page 14 of 14
started plundering the bankruptcy estate. While the Court agrees with Endurance that the

amendment appears to have been made in bad faith, in Law v. Siegel, the Supreme Court held

that a Debtor is allowed the benefit of an exemption regardless of bad faith conduct. Endurance

cites to cases that have strayed from the Supreme Court’s directive but this Court is not inclined

to follow this minority line of cases in the face of clear guidance from the Supreme Court. In re

DiStefano, 2019 Bankr. LEXIS 3110, at *11–12 (Bankr. N.D.N.Y. Sept. 30, 2019).

                                         CONCLUSION

       The Debtor agrees her domicile of origin is New York and it is her burden to establish a

change of domicile through clear and convincing evidence. While the Debtor did prove she

established a residence in Florida when she purchased Mimosa Drive, the Debtor’s testimony

and documentary evidence does not support a finding that the Debtor intended to remain in

Florida. The Debtor clearly spent far less time in Florida than she asserts and, in any event,

presence within a state is just part of the domicile analysis. The Debtor has more significant

objective indicia of an intent to remain in New York than in Florida, in particular, she voted in

New York, filed taxes in New York, had a driver’s license in New York until 2018, and nearly

her entire nuclear family lives in New York. Taking into consideration the strong presumption in

favor of finding a New York domicile, the Debtor’s objective evidence is unpersuasive since she

had similar contacts in both New York and Florida. See Lee v. Charles, No. 12-CV-7374, 2013

U.S. Dist. LEXIS 157144, at *3 (S.D.N.Y. Nov. 1, 2013). For all of the foregoing reasons, the

objection to the Debtor’s amended exemption is sustained and the applicable state law pursuant

to Section 522(b)(3)(A) is New York law.

It is SO ORDERED.

Dated: December 23, 2019                                     /s/ Robert E. Littlefield, Jr.
       Albany, New York                                      Robert E. Littlefield, Jr.
                                                             United States Bankruptcy Judge



                                                14
